IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                  : No. 64 MM 2018
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JORGE PARAMO MORA                             :
                                               :
                                               :
 PETITION OF: AMPARITO ARRIAGA,                :
 ESQUIRE                                       :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2018, in consideration of the “Motion of Amparito

Arriaga for Leave to Withdraw,” this matter is REMANDED to the Court of Common Pleas

of Chester County for that court to determine whether counsel should be granted leave

to withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may not unilaterally

withdraw his or her appearance in a criminal matter; rather, a court must determine

whether leave to withdraw is warranted).

      If the attorney is permitted to withdraw, the court is DIRECTED to determine

whether Jorge Paramo Mora is to be appointed new counsel or is to proceed pro se. The

Court of Common Pleas of Chester County is DIRECTED to enter its order regarding this

remand within 45 days and to promptly notify this Court of its determination.